Name: Commission Regulation (EEC) No 565/87 of 26 February 1987 amending Regulation (EEC) No 1184/86 laying down detailed rules for the system for controlling the quantities of certain products in the oils and fats sector released for consumption in Portugal
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 57/16 Official Journal of the European Communities 27. 2. 87 COMMISSION REGULATION (EEC) No 565/87 of 26 February 1987 amending Regulation (EEC) No 1184/86 laying down detailed rules for the system for controlling the quantities of certain products in the oils and fats sector released for consumption in Portugal validity should be extended by two months to take into account the less frequent issue of licences and thus to make management of the market more flexible ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Oils and Fats, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation (EEC) No 476/86 of 25 February 1986 laying down general rules for the system for controlling the prices and the quantities of certain products in the oils and fats sector released for consumption in Portugal ('), and in particular Article 14 thereof, Whereas Article 3 (2) of Commission Regulation (EEC) No 11 84/86 (2), as last amended by Regulation (EEC) No 140/87 (3), provides that the maximum annual quantity which may be imported must be split up on a quarterly basis ; whereas this period should be extended by three months to enable more flexible management of the market ; whereas alterations should therefore also be made to the wording of Article 5 ( 1 ), (2) and (3) and of Article 1 1 (3) of that Regulation, in which the quarter is also used as the reference period ; Whereas Article 5 (4) of Regulation (EEC) No 1184/86 provides that the period of validity of the import docu ­ ments should be three months ; whereas this period of HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 1184/86 is hereby amended as follows : 1 . In Article 3 (2), 'quarterly' is replaced by six-monthly', and in Article 5 (1 ), (2) and (3) and in Article 11 (3) 'quarter is replaced by 'six-month period'. 2. In Article 5 (4), 'three' is replaced by 'five'. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 26 February 1987. For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 53, 1 . 3 . 1986, p. 51 . (2) OJ No L 107, 24. 4. 1986, p. 25. (3) OJ No L 17, 20. 1 . 1987, p. 21 .